DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-20 are presented for the examination and remain pending in the application.
Abstract
 Abstract is objected to because it uses the phrase “a method is disclosed …” in line 1, a phrase
which can be implied. Abstract should avoid using phrases which can be implied, phrases such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. Correction is required. See MPEP 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following have been interpreted under 35 U.S.C. 112(f) based on the three prong test analysis to each limitations.
For example, claim 11 recites “a load generator transmitting…” and “the load amplifier system replicating, altering, and transmitting”. Similarly, claim 19 also recites “the load amplifier system replicating, altering, and transmitting” and these limitations invoke 112 (f) because they use a generic placeholder “a load generator” and “a load amplifier” coupled with functional languages “transmitting” and “replicating”, “altering”, and “transmitting” and they are not modified by sufficiently definite structure or material to perform the claim functions as required in MPEP 2181 (1). Also, one of ordinary skill in the art would not recognize a definite structure in the claim elements a load generator and the load amplifier. Therefore, based on the three prong test analysis these limitations invoke 112 (f).
Because these claims 11 and 19 limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
        A review of the specification shows that the following appear to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth
paragraph limitations: Figs.1-3 and Para. [0020]-[0030] to perform the cited functions in the limitations of claims 11 and 19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US. Pub. No. 2011/0182191 A1, hereinafter Jackson) in view of Graves et al. (US. Pub. No. 2014/0161451 A1, hereinafter Graves).
Regarding claim 1.
       Jackson teaches a method for testing a network device, the method comprising: initiating, from a traffic load generator, an initial testing traffic load to a networking device, the networking device routing a portion of the initial testing traffic load to a first output port of the networking device, the first output port in communication with a load amplifier (Jackson teaches in Fig. 1 and Para. [0038] test equipment 110 (the claimed “a traffic load generator”) may generate and transmit test traffic to network device 190 via one of the ports (note that one of the ports include the claimed “ a first output port”)) to: 
       replicate a payload of a first packet of the initial testing traffic load into a replicated packet (Jackson teaches in Para. [0007] payload of packet and each packets contains a portion of an original message, commonly called the payload of the packet. The payload of a packet may contain data, or may contain voice or video information and further teaches how each packet is in a test traffic as narrated in Para. [0009]);
      alter a header portion of the replicated packet, the altered header portion comprising a destination address for the replicated packet (Jackson teaches in Para. [0007] that the packets which are contained in the packet headers reassembled (i.e., altered header portion) into the message at a final destination using the information contained in the packet headers, before the message is delivered to a target device or end user); and
    transmit the first packet and the altered replicated packet to a plurality of input ports of the networking device (Jackson teaches in Para. [0038] packets transmitted out of one of the ports of the test equipment 110 may subsequently be received by one or more other ports of the test equipment 110. Also see, Para. [0009], [0046] and [0048]-[0049]). But, Jackson does not use the term “amplifier” and “replicated” and thus, Jackson does not explicitly teach a method that testing network device that the first output port in communication with a load amplifier and the load amplifier to replicate a packet and testing traffic to load into a replicated packet.
       However, Graves teaches a method that testing network device that the first output port in communication with a load amplifier and the load amplifier to replicate a packet and testing traffic to load into a replicated packet (Graves teaches in Para. [0052] the entire optical packet stream bandwidth is carried on one fiber and fed through one switch as a multi-wavelength signal. The output is amplified by optical amplifier 424 and the receivers generate a version of the entire packet stream at full bandwidth. If the link budget across the switch is marginal for the high speed signal, each of the replicated copies may have a high error rate).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graves by including optical amplifiers and replicated copies ([0052]) into the teachings of Jackson. One would have been motivated to do so in order to the output packet streaming replicated and identified easily while testing the traffic so that the packet transaction can be performed successfully without error.
Regarding claim  2. 
         Jackson further teaches altering a source address portion of the header portion of the replicated packet to emulate a routing network device associated with the networking device under test (Jackson teaches in Para. [0009] the received test traffic may be analyzed to measure the performance of the network. Each port unit connected to the network may be both a source of test traffic and a destination for test traffic. Each port unit may emulate a plurality of logical source address).
Regarding claim  3. 
          Jackson in view of Graves teaches wherein altering the header portion of the replicated packet is based on a network routing protocol of the networking device (Jackson teaches in Para. [0007] that the packets which are contained in the packet headers reassembled (i.e., altered header portion) and further narrated in Para. [0009] that the node includes a switch or router to receive or transmit packet in a layered or industry standard routing protocol and Graves also teaches in Para. [0052] about the entire optical packet replicated copies).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graves by including a replicated copies ([0052]) into the teachings of Jackson. One would have been motivated to do so since the header contains the source address, a destination address, protocol, and packet number. The protocol helps identify what type of packet is being transferred, whether it is an email, a web page, a video, etc. in an efficient manner.
Regarding claim  9. 
     Jackson in view of Graves further teaches wherein the load amplifier comprises a switch and a plurality of load amplifiers each connected to the switch, the switch load balancing incoming packets to the plurality of load amplifiers (Jackson teaches in Para. [0028] FIG. 1 shows a schematic block diagram of a test set up including a network device 190 to be tested and test equipment 110. The network device 190 may be a router, a switch, a load balancer, or some other type of equipment for use within a communications network and further Graves teaches in Para. [0055] about optical amplifiers 418 (i.e., the claimed “a plurality of amplifiers”).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graves by including optical amplifiers and replicated copies ([0055]) into the teachings of Jackson. One would have been motivated to do so in order to improve user experience by providing consistent presentation of web content and faster page-loading speeds in an efficient manner.
Regarding claim  10. 
         Jackson in view of Graves teaches wherein transmission of the first packet and the altered replicated packet occurs over a plurality of transmission lines between the load amplifier and the plurality of input ports of the networking device (Jackson teaches in Para. [0038] packets transmitted out of one of the ports of the test equipment 110 may subsequently be received by one or more other ports of the test equipment 110 and also teaches in Para. [0007] that the packets which are contained in the packet headers reassembled (i.e., altered header portion) and further Graves teaches in Para. [0052] about the entire optical packet replicated copies).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graves by including a replicated copies ([0052]) into the teachings of Jackson. One would have been motivated to do so since the 
header contains the source address, a destination address, protocol, and packet number. The protocol helps identify what type of packet is being transferred, whether it is an email, a web page, a video, etc. in an efficient manner.
Regarding claims 11 and 19. 
Claims 11 and 19 incorporate substantively all the limitation of claim 1 in a system and a testing apparatus form and are rejected under the same rationale.
Regarding claim 13. 
      Jackson in view of Graves teaches  a second networking device receiving an additional portion of the initial testing traffic load and transmitting the additional portion of the initial testing traffic load to the load amplifier system (Jackson teaches in Fig. 1 and Para. [0038] test equipment 110 (the claimed “a traffic load generator”) may generate and transmit test traffic to network device 190 which includes a router, a switch, a load balancer, or some other type of equipment for use within a communications network as narrated in Para. [0028] and Graves also teaches in Para. [0055] about optical amplifiers 418 (i.e., the claimed “a plurality of amplifiers”).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graves by including optical amplifiers and replicated copies ([0055]) into the teachings of Jackson. One would have been motivated to do so in order to improve user experience by providing consistent presentation of web content and faster page-loading speeds in an efficient manner.
Regarding claim 14. 
Claim 14 incorporates substantively all the limitation of claim 3 in a system form and is rejected under the same rationale.
Regarding claim 17.
       Jackson in view of Graves teaches a second load amplifier in communication with a second port of the network device, the second load amplifier: replicating a second packet of the initial testing traffic load into a second plurality of replicated packets (Jackson teaches in Para. [0007] payload of packet and each packets contains a portion of an original message, commonly called the payload of the packet. The payload of a packet may contain data, or may contain voice or video information and further teaches how each packet is in a test traffic as narrated in Para. [0009] and further Graves teaches in Para. [0052] about the entire optical packet replicated copies); and2275000901.3Attorney Docket No.: 0695-US-U1 
       (065183-656261)transmitting the second plurality of replicated packets to a second plurality of ports of the networking device (Jackson teaches in Fig. 1 and Para. [0038] test equipment 110 (the claimed “a traffic load generator”) may generate and transmit test traffic to network device 190 which includes a router, a switch, a load balancer, or some other type of equipment for use within a communications network as narrated in Para. [0028] and Graves also teaches in Para. [0055] about optical amplifiers 418 (i.e., the claimed “a plurality of amplifiers”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Graves by including a replicated copies ([0052]) into the teachings of Jackson. One would have been motivated to do so since the header contains the source address, a destination address, protocol, and packet number. The protocol helps identify what type of packet is being transferred, whether it is an email, a web page, a video, etc. in an efficient manner.
Regarding claim 20. 
Claim 20 incorporates substantively all the limitation of claim 17 in a system form and is rejected under the same rationale.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson  in view of Graves further in view of Moates (US. Pub. No. 2020/0106175 A1, hereinafter Moates). 

Regarding claim  4. Jackson in view of Graves teaches the method of claim 1.
        Jackson  in view of Graves wherein the load amplifier is instantiated as a virtual machine in a cloud computing environment.
       However, Moates teaches wherein the load amplifier is instantiated as a virtual machine in a cloud computing environment (Moates teaches in Figs. 4 & 5 and Para. [0050] first and second amplifiers (i.e., load amplifier) values are disclosed to support one or virtual machines in a cloud based services).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moates by including first and second amplifiers of the physical or virtual machines in a cloud based solution ([0050]) into the teachings of Jackson in view of Graves invention. One would have been motivated to do so in order to improve quality of signal strength by providing an increased bandwidth in an efficient manner. 

Regarding claim 16. 
Claim 16 incorporates substantively all the limitation of claim 4 in a system form and is rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson  in view of Graves further Smith et al. (US. Pub. No. 2015/0326441 A1, hereinafter Smith). 

Regarding claim  5. Jackson  in view of Graves the method of claim 1.
        Jackson  in view of Graves further teaches transmitting, to the networking device, a routing table comprising a routing path correlating a second output port of the networking device to the destination address of the altered heading portion of the replicated packet (Jackson teaches about the packet headers reassembled (i.e., altered heading portion of packet) and multiple ports and routing paths in Para. [0007]-[0009] and Graves also teaches in Para. [0052] about the replicated copies of packets). But, Jackson in view of Graves does not explicitly teach transmitting to a network device via a routing table.
       However, Smith teaches transmitting to a network device via a routing table (Smith teaches in Para. [0045] the routing table associated with a first node (such as the source node) to select an output node port corresponding to a second node in the data path).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith by including a routing table ([0045]) into the teachings of Jackson in view of Graves invention. One would have been motivated to do so in order to determine where data packets traveling over an Internet Protocol (IP) in an efficient manner. 
Regarding claim 15. 
Claim 15 incorporates substantively all the limitation of claim 5 in a system form and is rejected under the same rationale.

    Claims 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson  in view of Graves further Stampoulidis et al. (US. Pub. No. 2013/0114130 A1, hereinafter Stampoulidis). 

Regarding claim  6. Jackson  in view of Graves teaches the method of claim 1.
        Jackson in view of Graves teaches the controlling the corresponding to replication of the payload of the first packet of the initial testing traffic load into plurality of replicated packets (Jackson teaches in Para. [0007] payload of packet and each packets contains a portion of an original message, commonly called the payload of the packet. The payload of a packet may contain data, or may contain voice or video information and further teaches how each packet is in a test traffic as narrated in Para. [0009] and further Graves teaches in Para. [0052] about the entire optical packet replicated copies). But, Jackson in view of Graves does not explicitly teach controlling an amplification level of the load amplifier, the amplification level, a number of the plurality of replicated packets equal to the amplification level.
       However, Stampoulidis teaches controlling an amplification level of the load amplifier, the amplification level, a number of the plurality of replicated packets equal to the amplification level (Stampoulidis teaches in Para. [0081] dynamically adjusting and controlling the amplification level based on equalization mode of optical networks).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stampoulidis by including the testing application level ([0081]) into the teachings of Jackson in view of Graves invention. One would have been motivated to do so in order to provide reduced noise and power consumption to a device so that the maintenance cost on multiple amplifiers can be reduced in an efficient manner. 
 Regarding claim  7. 
        Jackson in view of Stampoulidis further teaches monitoring a traffic rate at the networking device (Jackson teaches in Para. [0079] data indicating a transmission rate for each packet stream and transmit test traffic in accordance with the stream definition data included in the configuration data 656. A multiplexer 650 may insert test reports generated by the report packet generator 646 into the flow of test traffic generated by the traffic generator 648); and 
        adjusting the amplification level of the load amplifier in response to the monitored traffic rate at the networking device (Stampoulidis teaches in Para. [0081] dynamically adjusting and controlling the amplification level based on equalization mode of optical networks and further Jackson teaches in Para. [0079] about the traffic rate).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stampoulidis by including the testing application level ([0081]) into the teachings of Jackson in view of Graves invention. One would have been motivated to do so in order to perform optimization of power delivery in different amplifiers according to real-time traffic loads so that the traffic rate monitored accordingly.
Regarding claim 18. 
Claim 18 incorporates substantively all the limitation of claim 7 in a system form and is rejected under the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson  in view of Graves further in view of Stampoulidis and further Chen et al. (US. Pub. No. 2006/0029037 A1, hereinafter Chen). 
Regarding claim  8. Jackson  in view of Graves further Stampoulidis teaches the method of claim 6.        
             Jackson in view Stampoulidis further teaches adjusting the amplification level of the load amplifier until a traffic flow rate of the networking device is not increasing (Jackson teaches in Para. [0079] data indicating a transmission rate for each packet stream and transmit test traffic in accordance with the stream and a series of packets originating from a single port unit and having a specific type of packet and a specific rate will be referred to herein as a "stream” and simultaneously and concurrently accommodate the rates and Stampoulidis also teaches in Para. [0081] dynamically adjusting and controlling the amplification level based on equalization mode of optical networks). 
          Jackson  in view of Graves further Stampoulidis does not explicitly teach setting the amplification level of the load amplifier as a packet loss rate for the networking device.
         However, Chen teaches setting the amplification level of the load amplifier as a packet loss rate for the networking device (Chen teaches in Para. [0015] the data rate of the data stream is increased beyond the available bandwidth through the wireless network to the receiving device, an increase in that packet loss rate is expected).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen by including load amplifier to identify packet loss  ([0015]) into the teachings of Jackson in view of Graves further in view of Stampoulidis invention. One would have been motivated to do so in order to achieve full utilization of bandwidth through the wireless channels despite packet loss, and hence significantly improving throughput from the sending device to the receiving device in unreliable networks.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson  in view of Graves further in view of Davlantes et al. (US. Pub. No. 2020/0169969 A1, hereinafter Davlantes).
Regarding claim 12. Jackson  in view of Graves teaches the system of claim 11.
       Jackson in view of Graves teaches wherein the load amplifier comprises: a plurality of load amplifiers (Graves teaches in Para. [0055] about optical amplifiers 418 (i.e., the claimed “a plurality of amplifiers”); 
     a switch transmitting the portion of the initial testing traffic load to the plurality of load amplifiers (Jackson teaches about the testing traffic and switches in Figs. 1 & 2 and Para. [0028] and[0030] and Graves also teaches in Para. [0055] about optical amplifiers 418 (i.e., the claimed “a plurality of load amplifiers”); and 
       Jackson in view of Graves does not explicitly teach a plurality of output transmitters connecting each of the plurality of load amplifiers to a corresponding one of the plurality of ports of the network device.  
      However, Davlantes teaches a plurality of output transmitters connecting each of the plurality of load amplifiers to a corresponding one of the plurality of ports of the network device (Davlantes teaches in Para. [0023] the transmitters (i.e., a plurality of transmitters) include a single active antenna and a plurality of passive antennas, wherein one or more of the passive antennas are electrically coupled to one or more variable components).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Davlantes by including a plurality of transmitter ([0023]) into the teachings of Jackson in view of Graves invention. One would have been motivated to do so in order to produce radio waves and send data with the aid of an antenna so that the system 
receives power that is transmitted by the transmitter in an efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455